Title: Elizabeth Cranch to Abigail Adams, 25 April 1785
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail


     
      My dear Aunt
      Braintree April 25th. 1785
     
     How shall I express to you the grateful Sense I feel, for your kind remembrance and attention in favouring me with such charming Letters? I find indeed that I cannot do it as I wish; if you know my heart, tis unnecesary to say more. I have written so much to Cousin Nabby, that I find it difficult to find a Subject for another Letter.—I have informed her of all my past adventures; but have not told her of any of my intended employments or amusements; You know my dear Aunt how fond my good Papa is, of gratifying all the wishes of his Children; I have long felt a very great inclination, to learn musick; it has ever been Papa’s desire that I should; the expence of it, only, has prevented; He has lately purchas’d me a good second hand Harpsichord, and has determin’d to let me have a few months instruction from Mr. Selby; I know not how well I shall succeed; but I hope after a little instruction, (and it can be but a little) by practise, and attention, to make some progress in this Art.—I am so (I believe, passionately) fond of Musick, that I shall improve the time, to the best advantage, that I am able to. It would amuse many a solitary hour, and soothe perhaps, many a sad one. Do you recollect my dear Aunt the use Lady G. made of her Harpsichord? May-hap in process of time, mine may answer a like serviceable purpose.—I shall board where my Papa does; at a Mr. Forsters Foster’s—a very agreable good Family. How do you think Ma’am I shall, live two months in Boston? I shall be quite a rustick Lass among the polishd Belles of Boston, I intend however to be happy; and I hope from that seat of bussiness, and amusements, to find some things that may afford you more entertainment, than tis possible for me to offer you from this unvaried scene; I propose to go abroad among my Friends, to mix in all the agreable Circles, which my station will, with propriety, admit me to, and it will be my endeavour to improve every event, and every occurence, to some advantage, either to myself or friends.
     I believe it will be good for me to change this scene, which has been so long continually before me; not that the present is unpleasing, for I do not expect to find an equal proportion of pleasure any where else; but because the mind is apt to contract; to be biggoted to certain forms and opinions by being always confined to a certain spot, to a particular Set of accquaintance.—In the course of a few weeks I expect to leave Braintree; it will be with regret just at the approach of the finest Season; but the hope of improvement, will overcome this reluctance. I intend to rise very early, and take a walk every pleasant morning in the Mall; it is near my Lodgings, and has been much improved within this past year; they have made a fine Gravel Walk, that will prevent my damping my feet. There I expect to ruminate, and reflect: and while I enjoy the freshness of the morning breeze, with health and calm contentment for my companions, I hope to feel my heart rise, in grateful adorations to that good Being, from whose benificent hand I recieve all my happiness.
     I thank you my dear Aunt for your directions with regard to my learning French; I shall implicitly follow them. I am determined to read nothing but French while I am in Boston. My work will be to make Shirts for my Cousin’s Charles and Tommy, which I am going about directly, as they are in much want of them. There last Linnen wore very badly. Every attention which it is mine or my Sisters power to afford them, we shall be happy to offer. I have written to each of them, but cannot recieve any reply to my Letters. These young Men dont love writing. My Brother is quite defficient in this respect, and troubls me by his neglecting it. Time will remedy this error. With inexpressible Satisfaction, I think, I yet, see him innocent and good; his conduct has not yet cost me one Sigh. I pray heaven, it never may. He knows he is tenderly belov’d by Parents and Sisters, and he knows how deep would be the wound in their Hearts, should he become a Votary to Vice. Independant of these reasons, (’tho to a good mind they would be very powerful incentives to Virtue) I hope and trust, he has a higher principle, firmly fix’d, and conscienciously adhered to.
     I have indeed made out a long Letter without thinking of it; You will know, my Aunt if this Letter reaches you soon, what is like to be my employment for some months to come, if no unforeseen event should oblige me to alter my Plan.
     If you accept this prattle as a testimony of undissembled affection and grateful remembrance; It will have answerd the intent with which it was written. Will you make my most respectful and affectionate regards acceptable to my honoured Uncle, and believe me to be your truly affectionate and oblig’d Neice
     
      E Cranch
     
    